DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claim 6, line 1, “claim 3” should change to –claim 1--.  
Claim 7, line 1, “claim 3” should change to –claim 1--.  
Claims 6 and 7 are duplicate.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2002/0055824 A1).
Regarding claim 11, Shibata discloses a server (3) communicably connectable to a plurality of analysis apparatuses (LC 1A, LC 1B, LC 1C, LC 1D),  the plurality of analysis apparatuses each including: an apparatus body (10) that measures a sample; an information processor (20) that analyzes measurement data measured by the apparatus body (10), wherein the information processor generates an analysis result summary, based on an analysis result of the measurement data, the analysis result summary indicating an outline of the analysis result, and transmits the analysis result summary to the server (3); and the server (3) has a storage unit (4), constructs a database in which the analysis result summary received from the information processor is accumulated, and stores the database into the storage unit (see Fig.1, para. [0016]-[0020])).
Regarding claim 12, Shibata discloses the server publishes to the plurality of analysis apparatuses a list of analysis result summaries accumulated in the database, the list of analysis result summaries including the analysis result summary, and the list of analysis result summaries includes data in which a file name of the measurement data and the analysis result summary for the measurement data are associated (see Figs.2-5, para. [0023]-[0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2002/0055824 A1) in view of Schaefer et al. (US 2002/0010867 A1)
Regarding claims 1, 8, 10, and 13, Shibata discloses an analysis system in which a plurality of analysis apparatuses (LC 1A, LC 1B, LC 1C, LC 1D) and a server (3) are communicably connected, the plurality of analysis apparatuses (see Fig.1), each (LC 1A, LC 1B, LC 1C, LC 1D) including: an apparatus body (10) that measures a sample; and an information processor (20) that analyzes measurement data measured by the apparatus body (10), wherein the information processor (20) has a first storage unit (22) for storing the measurement data and an analysis result of the measurement data, generates an analysis result summary, based on the analysis result stored in the first storage unit, the analysis result summary indicating an outline of the analysis result, and transmits the analysis result summary to the server (3), and the server (3) has a second storage unit (4), constructs a database for accumulating the analysis result summary received from the information processor (20), and stores the database into the second storage unit (4)(see Fig.1, para. [0016]-[0020])), the server publishes to the plurality of analysis apparatuses a list of analysis result summaries accumulated in the database, the list of analysis result summaries including the analysis result summary, the list of analysis result summaries includes data in which a file name of the measurement data and the analysis result summary for the measurement data are associated (see Figs.2-5, para. [0023]-[0026]), the plurality of analysis apparatuses include a first analysis apparatus (LC A1) and a second analysis apparatus (LC A2) respectively having a first information processor  and a second information processor (20)(see Fig.1: each LC A1 and LC A2 having an information processor 20).
Shibata fails to disclose upon selection of the measurement data by the first analysis apparatus from the list of analysis result summaries, the second information processor  transmits to the server a view request for viewing the selected measurement data, the server notifies the first information processor of the view request from the second information processor, upon notice of the view request from the server, the first information processor reads the requested measurement data from the first storage unit and transmits the requested measurement data to the server, and the second information processor receives the measurement data from the server.
Schaefer et al. disclose an apparatus for exchange data that permit a client application 101 to access target database 117 . The client application 101 initiates a data request in block 201. The delivery components 105 receive the data request from the client application 101. The delivery components 105 evaluate the data request in block 203. The delivery components 105, for example, determine if the request originated from a valid source 101 to ensure that data access is authorized. In addition, the delivery components 105 manage the communications connections to access domain 110, and the request queue in delivery components 105, which queue is comprised of all requests received by the delivery components 105. The delivery components 105 also control the scope of access to information in database 117 that is provided to the client application 101 (see Figs. 1-2, para. [0051]). Further, in block 206, the access components 108 transmit the data request to the system domain server components 113 (para. [0053]).The system domain server components 113 transmit the request to the data views 115 in block 207 (para. [0054]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Schaefer et al.  with the teaching of Shibata in order to provide method for accessing the selected measurement data  of the first information processing based on a view request for viewing the selected measurement data  from the second information processor.
Regarding claim 4 , Shibata discloses the analysis result summary includes document data representing the outline of the analysis result for the measurement data (see Fig.5, para. [0029]).
Regarding claim 5 , Shibata discloses the analysis result summary is smaller in file size than the measurement data (see Fig.2(a)).
Regarding claims 6 and 7, Shibata discloses the information processor (20) included in each of the plurality of analysis apparatuses (LC 1A, LC 1B, LC 1C, LC 1D) transmits the analysis result summary to the server (3) per given transmission cycle (see Fig.1, para. [0019]).
Shibata fails to disclose upon receipt of the view request, the first information processor transmits the requested measurement data to the server when transmitting a subsequent analysis result summary.
Schaefer et al. disclose an apparatus for exchange data that permit a client application 101 to access target database 117 . The client application 101 initiates a data request in block 201. The delivery components 105 receive the data request from the client application 101. The delivery components 105 evaluate the data request in block 203. The delivery components 105, for example, determine if the request originated from a valid source 101 to ensure that data access is authorized. In addition, the delivery components 105 manage the communications connections to access domain 110, and the request queue in delivery components 105, which queue is comprised of all requests received by the delivery components 105. The delivery components 105 also control the scope of access to information in database 117 that is provided to the client application 101 (see Figs. 1-2, para. [0051]). Further, in block 206, the access components 108 transmit the data request to the system domain server components 113 (para. [0053]).The system domain server components 113 transmit the request to the data views 115 in block 207 (para. [0054]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Schaefer et al.  with the teaching of Shibata in order to provide the first information processor transmits the requested measurement data to the server when transmitting a subsequent analysis result summary upon receipt of the view request.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862